Case: 21-10589     Document: 00516071865         Page: 1     Date Filed: 10/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 27, 2021
                                  No. 21-10589
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   Marcus A. Murphy,

                                                           Plaintiff—Appellant,

                                       versus

   Amanda Cameron Dalton, also known as Mandy Moore;
   Blattner-Energy,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:20-CV-190


   Before Costa, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          This suit arises from a dispute between plaintiff Murphy and
   defendant Moore outside Murphy’s home. In connection with the incident,
   Murphy brought several state law claims against Moore. He brought the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10589      Document: 00516071865           Page: 2   Date Filed: 10/27/2021




                                     No. 21-10589


   same claims against Moore’s employer, Blattner-Energy. Defendants filed
   motions to dismiss and motions for Rule 11 sanctions, all of which the district
   court granted. Because we find no error in the district court’s dismissal or
   its grant of sanctions, we AFFIRM.
                                          I.
           Murphy is upset because Moore allegedly drove a truck onto
   Murphy’s driveway one night. The truck was not Moore’s, but instead a
   Blatter-Energy truck that Moore drives for work. At some point that night, a
   verbal altercation broke out between the two. Murphy alleges that Moore
   threatened him during the argument. Murphy, however, is the one who was
   later charged with multiple counts of disorderly conduct.
           Murphy sued Moore for trespass and intentional infliction of
   emotional distress. He also brought claims for malicious prosecution based
   on the disorderly conduct charges that followed the incident. Murphy also
   pursued these claims against Blattner-Energy under a theory of vicarious
   liability.
           Moore and Blattner-Energy filed motions to dismiss for failure to state
   a claim. The district court granted the motions for all claims. Defendants
   also filed motions for Rule 11 sanctions. The district court granted these
   motions too, explaining that Murphy’s arguments were not warranted by
   existing law, would not have evidentiary support upon further investigation,
   and were brought to harass Moore. The court also admonished Murphy, who
   is a licensed lawyer in Colorado, for filing responses that were
   “incomprehensible” and lacking any “coherent argument.”
           We understand the district court’s frustration.        The plaintiff’s
   briefing in this case also borders on incoherence. Among other things,
   Murphy’s frequent and incorrect use of hyphens and capitalization makes it




                                          2
Case: 21-10589      Document: 00516071865           Page: 3    Date Filed: 10/27/2021




                                     No. 21-10589


   difficult to read. But to the extent we can understand his challenges to the
   district court’s rulings, we find no merit to his appeal.
                                          II.
          The district court dismissed Murphy’s trespass claim because he did
   not allege facts to support the elements of that cause of action. That holding
   is correct if for no other reason than that Murphy did not plead that he was
   injured, which is required to recover damages for trespass under Texas law.
   Coinmach Corp. v. Aspenwood Apartment Corp., 417 S.W.3d 909, 920 (Tex.
   2013) (citing Zapata v. Ford Motor Credit Co., 615 S.W.2d 198, 201 (Tex.
   1981)); Wilen v. Falkenstein, 191 S.W.3d 791, 798 (Tex. App.—Fort Worth
   2006, pet. denied).
          The district court dismissed the malicious prosecution claims because
   they relied on similarly conclusory allegations. The court also held that one
   malicious prosecution claim is time-barred and the others are not ripe. We
   agree with these holdings. In particular, we see no facts alleged that would
   support a finding that there was a lack of probable cause to initiate the
   criminal proceedings against Murphy or that defendants exhibited malice in
   filing the charges (if they indeed did initiate the charges). See Kroger Tex.
   P’ship v. Suberu, 216 S.W.3d 788, 792 n.3 (Tex. 2006).
          The district court dismissed Murphy’s final claim—intentional
   infliction of emotional distress (IIED)—for similar reasons. It found the
   pleadings conclusory and concluded his sole factual allegation did not
   support an IIED claim. Again, we agree. Murphy alleges that Moore
   threatened him, but a threat does not satisfy the “extreme and outrageous”
   standard required for an IIED claim. GTW Sw., Inc. v. Bruce, 998 S.W.2d
   605, 611–12 (Tex. 1999).
          The district court supported its dismissal of Murphy’s claims against
   Blattner-Energy on an additional ground—that Murphy alleged no plausible




                                          3
Case: 21-10589       Document: 00516071865           Page: 4     Date Filed: 10/27/2021




                                      No. 21-10589


   basis for vicarious liability. The complaint makes this clear. Moore may have
   been in her work truck and wearing work clothes, but she was “off-duty.”
   And there is no other allegation sufficient to show that she was acting in the
   scope of her duties as a Blattner-Energy employee despite not being on the
   clock. See Minyard Food Stores, Inc. v. Goodman, 80 S.W.3d 573, 577 (Tex.
   2002). Rather, Moore was at the house next to Murphy’s to visit her mother.
                                           III.
          We review a district court’s grant of Rule 11 sanctions for an abuse of
   discretion. Haase v. Countrywide Home Loans, Inc., 748 F.3d 624, 630 (5th
   Cir. 2014). A court may impose sanctions if it finds that claims are being
   “presented for any improper purpose” or if claims are not “warranted by
   existing law or by a nonfrivolous argument for extending, modifying, or
   reversing existing law.” Fed. R. Civ. P. 11(b)(1)–(2), (c)(1).
          Although Murphy argues that this standard for sanctions should not
   apply to him because he is proceeding pro se, the district court correctly
   rejected this argument. Murphy is a licensed and practicing attorney in
   Colorado. While a higher threshold for sanctions generally applies to pro se
   plaintiffs, the leniency given pro se litigants does not apply when the self-
   represented party is a lawyer. See Thomas v. Humfield, 1994 WL 442484, at
   *3 (5th Cir. 1994) 1 (“With his formal legal training, Thomas should be
   expected to understand and to observe court procedures that we might
   otherwise be willing to excuse if neglected by typical pro se claimants.”);
   Olivares v. Martin, 555 F.2d 1192, 1194 n.1 (5th Cir. 1977) (declining to give a
   pro se litigant the “liberal construction of his complaint normally given [to]
   pro se litigants” because he was a licensed attorney);; see also Cole v. Comm’r,


          1
           “Unpublished opinions issued before January 1, 1996 are precedent.” 5th Cir.
   R. 47.5.3.




                                            4
Case: 21-10589      Document: 00516071865           Page: 5    Date Filed: 10/27/2021




                                     No. 21-10589


   637 F.3d 767, 773 (7th Cir. 2011) (“[P]ro se litigants who are attorneys are
   not entitled to the flexible treatment granted other pro se litigants.”); Tracy
   v. Freshwater, 623 F.3d 90, 102 (2d Cir. 2010) (“[A] lawyer representing
   himself ordinarily receives no [special] solicitude at all.”). The district court
   thus applied the correct standard in imposing sanctions.
          And the court thoroughly detailed why it imposed sanctions. First, it
   explained that Murphy’s intentional infliction of emotional distress and
   vicarious liability claims were not warranted by existing law or by a good faith
   argument for changing the law. For intentional infliction of emotional
   distress, Murphy cited the correct standard—that threats do not rise to the
   level of extreme and outrageous conduct—but then alleged that Moore’s
   threat to him was extreme and outrageous. And for vicarious liability,
   Murphy admitted that Moore was off duty during the incident and never
   claimed that she was acting in the scope of her employment. This was also
   not the first time that Murphy “dragged a neighbor’s employer” into the
   same district court under a similarly “baseless” theory of vicarious liability.
          Moreover, the court found that Murphy brought these claims for an
   improper purpose: “to harass Defendants in retaliation for criminal charges
   being brought against him.” In support of this motive, the court noted that
   Murphy’s briefing was full of “ad hominem attacks” against Moore, including
   an accusation “without a shred of evidence” that Moore “utilize[ed] fake
   names to escape liability with courts in Texas.” The court also referred to
   several other statements Murphy made in an antagonistic manner against
   Moore and her counsel, such as asserting that Moore “attempted [an]
   assassination, both literally & figuratively,” and that Moore’s counsel
   “manipulate[d] the naive government, first State and now federal.”
          We find no abuse of discretion on these facts.
                                         ***




                                          5
Case: 21-10589   Document: 00516071865         Page: 6   Date Filed: 10/27/2021




                                No. 21-10589


         We AFFIRM the district court’s judgment. Given this ruling, we
   DENY Murphy’s motion to stay sanctions pending appeal.




                                     6